254 S.W.3d 894 (2008)
Darius GUYTON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89605.
Missouri Court of Appeals, Eastern District, Division Four.
June 3, 2008.
Maleaner Ryna Harvey, District Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Movant, Darius Guyton, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by failing to inform him of his right to testify at trial.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for *895 this decision. The judgment is affirmed. Rule 84.16(b).